Citation Nr: 0025705	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of fractures of the left tibia and left fibula with 
left ankle dislocation.

3.  Entitlement to a compensable rating for the residuals of 
a fractured left femur.

4.  Entitlement to a compensable rating for malaria.

5.  Entitlement to a compensable rating for the residuals of 
a fractured nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in October 
1998.  Each time, it was remanded for further development to 
the Department of Veterans (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the case was returned to the 
Board for further appellate consideration.

In May 1995 (VA Form 646) and November 1998 (Informal Hearing 
Presentation), the veteran's representative raised 
contentions to the effect that the veteran's sinusitis was 
proximately due to or the result of the veteran's service-
connected residuals of a fractured nose.  That issue has not 
been considered by the RO.  Therefore, it is REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
sinusitis on a direct basis is not plausible, as the record 
is devoid of competent medical evidence to support the claim.

2.  The residuals of fractures of the left tibia and left 
fibula with left ankle dislocation, manifested primarily by 
malunion, pain and stiffness, significant limitation of 
motion, osteoarthritis, and a limp, is productive of marked 
disability.

3.  The residuals of a fractured left femur, manifested 
primarily by stiffness in the left knee; mild fibrous 
ankylosis in the knee; left knee motion, from 0 degrees of 
extension to 120 degrees of flexion; and 1/2 inch of atrophy in 
the left thigh, compared to the right, is productive of 
slight disability.

4.  The residuals of a fractured nose, manifested by some 
deformity, is no more than slightly disfiguring.

5.  Recent residuals or recurrence of malaria have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis on a direct basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 30 percent rating for the residuals of 
fractures of the left tibia and left fibula with left ankle 
dislocation have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 
4.45, 4.71, 4.71a, Diagnostic Code 5262 (1999).

3.  The criteria for a 10 percent rating for the residuals of 
a fractured left femur have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71, 4.71a, Diagnostic Code 5255 (1999).

4.  The criteria for a compensable rating for the residuals 
of a fractured nose have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.42, 4.97, Diagnostic Codes 6502, 7800 (1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).

5.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b, Diagnostic Code 6304 
(1999); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks entitlement to service connection for 
sinusitis on a direct basis.  Service connection connotes 
many factors, but basically, it means that the facts, shown 
by the evidence, establish that a particular disease or 
injury resulting in disability was incurred coincident with 
service in the Armed Forces, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question is whether the veteran's claim is well 
grounded.  Section 5107(a) of title 38, U.S. Code, provides 
in pertinent part: "[A] person who submits a claim for 
benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court)  has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Where the determinative issue 
involves medical causation, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  If a claim is not well grounded, VA has no duty to 
assist in the development of that claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Murphy, 1 Vet. App. at 81.

The veteran's service medical records are completely negative 
for any evidence of sinusitis.  Indeed, during his service 
separation examination in February 1954, his sinuses were 
found to be normal.  The report of post-service VA 
examination conducted in September 1957 is devoid of any 
complaints of residuals of a nasal fracture, and the record 
is devoid of any evidence of post-service treatment of 
sinusitis.

During the veteran's April 1994 VA examination, the veteran 
reported that he had intermittent sinusitis, for which he 
took decongestants.  There were no objective findings that 
sinusitis was present.  Among the diagnoses, the examiner 
listed, "Fracture of nasal bone, old date, occasionally 
symptomatic sinusitis.  Probably mild to moderately 
symptomatic.  No consultation necessary."  This notation is 
the first clinically recorded reference to sinusitis; 
however, the Board does not interpret the simple listing of 
diagnoses, although in the same sentence, as competent 
medical evidence that the history of sinusitis provided by 
the veteran was in any way related to service.  The Board 
notes that the record is devoid of any other notation or 
opinion which might serve as competent medical evidence to 
support the veteran's claim.  

Moreover, prior to the listing of diagnoses, the examiner 
clearly noted that he relied on history related by the 
veteran, rather than a review of the claims folder or the 
objective findings on that examination, as no previous 
clinical records were available.  A lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Consequently, 
there is no plausible basis for direct service connection for 
sinusitis; and, therefore, that claim is not well grounded.  

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), and in the two Board remands.  Moreover, the 
veteran has not cited any outstanding evidence which could 
support his claim.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.

In this regard, the Board further notes that VA attempted to 
afford the veteran further examination, in part so that the 
examiner would have an opportunity to review previous 
clinical records at the time of a VA examination.  As 
discussed further below, the veteran failed to report for VA 
examinations scheduled for March 1998 and June 2000.  The 
Board notes the veteran failed to appear for hearings or 
video conferences scheduled for September 1998, and June 
2000, and there is no evidence that the notification to the 
veteran of the scheduled VA examinations and hearings was 
returned.  The Board further notes that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (1999). 

II.  Increased Ratings

Unlike the foregoing claim for service connection, the Board 
finds that the veteran's increased ratings claims are 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as in the case of the veteran's musculoskeletal disorders, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The veteran's service medical records show that in August 
1953, he was involved in a motorcycle accident and sustained 
the following injuries:  1) a simple, comminuted fracture of 
the left fibula without artery or nerve involvement; 2) a 
simple dislocation of the left ankle joint; and 3) a compound 
fracture of the left femur without artery or nerve 
involvement.  He underwent open reduction of both fractures 
and of the dislocation.  Surgical fixation of the left fibula 
was accomplished with a bone plate, while surgical fixation 
of the left femur was accomplished with a Kuntscher nail.  
Surgical fixation of the left ankle was accomplished with a 
bolt through the tibia and fibula.  

In August 1954, the veteran was hospitalized by VA and 
underwent surgical removal of the intramedullary rod from the 
left femur and of the bolt across the ankle.  Following that 
surgery, it was noted that there was good union at the 
fracture site of the left femur.  Traumatic arthritis was 
noted in the left ankle, and there was incomplete union of 
the unreduced fragments of lateral malleolus.

A.  Left Tibia and Fibula and Left Ankle

The RO has rated the residuals of a fractured left tibia and 
fibula and left ankle dislocation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A 20 percent evaluation is warranted 
if there is malunion of the tibia and fibula with moderate 
knee or ankle disability and a 30 percent evaluation is 
warranted if there is malunion of the tibia and fibula with 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula with loose motion, requiring a brace, warrants a 40 
percent evaluation.

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

Medical records submitted in support of the veteran's claim 
consist of VA outpatient records, dated from July to 
September 1993 and reports of VA general medical and 
orthopedic examinations performed in April 1994.  Those 
records show that the veteran's residuals of a fractured 
lower leg are manifested primarily by complaints of marked 
stiffness in his left ankle.  There is pain on palpation of 
the left tibia and left fibula, and he walks with a heavy 
limp, favoring his left leg.  Dorsiflexion of the left ankle 
is accomplished to 2 degrees, compared to 20 degrees on the 
right and plantar flexion is accomplished to 20 degrees on 
the left, compared to 35 degrees on the right.  The 
dorsiflexion of the left ankle is about 10 percent of 
predicted and the plantar flexion is less than 50 percent of 
predicted.  38 C.F.R. § 4.71.  There is also mild stasis of 
the edema of the left lower extremity with moderate venous 
insufficiency and extended veins.

X-rays reveal an old healed fracture in the left lower fibula 
with some deformity.  It is fixated by a metallic plate and 
screws.  There is a small bony fragment around the tip of the 
medial malleolus, probably from old, non-healed fragments.  
Also noted are arthritic changes in the left ankle with 
narrowing of the joint compartments and osteophytes 
anteriorly and posteriorly.  There is considerable 
calcification in the syndesmosis or joint between the distal 
tibia and fibula.  The orthopedic examiner reports that the 
osteoarthritis is moderately severe.  The orthopedic examiner 
advised the veteran to stretch the ankle and noted that if 
that did not work, the veteran would be a candidate for 
fusion of the left ankle.  The general medical examiner 
concluded that the veteran's residuals of fractures were 
moderately to severely symptomatic.

Malunion of the ankle has been demonstrated by history and by 
current deformity at the fracture site.  In view of the 
veteran's pain and stiffness, significant limitation of 
motion, and heavy limp, and the opinions of the VA examiners, 
the Board finds that the veteran more nearly approximates the 
criteria for marked left ankle disability.  Accordingly, 
under Diagnostic Code 5262, a 30 percent evaluation is 
warranted for the residuals of a fracture of the left tibia 
and fibula and dislocation of the left ankle.

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular evaluation, however, 
the veteran does not demonstrate the manifestations necessary 
under any of the potentially applicable diagnostic codes.  
There is no evidence of associated limitation of leg 
extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261; no 
evidence nonunion of the tibia and fibula under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262; no evidence of ankylosis of 
the ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5270; and 
no evidence of shortening of the left lower extremity under 
38 C.F.R. § 4.71a, Diagnostic Code 5275 (1999).  While there 
is evidence of arthritis, the RO considered this finding as 
part of the pain and limitation of motion warranting the 30 
percent evaluation under Diagnostic Code 5262.  In 
particular, the Board notes that the veteran does not have 
any manifestations of loose movement, and does not use any 
assistive device.  Thus, he does not meet or approximate the 
criteria for malunion, with loss motion, requiring a brace, 
so as to warrant a 40 percent evaluation.  

The Board has also considered the factors set forth in 
DeLuca; however, there is no evidence of lack of normal 
endurance, flare-ups, weakened movement, excess fatigability, 
or incoordination associated with the residuals of the 
service-connected residuals of a fractured left tibia and 
fibula and dislocation of the left ankle.  Consequently, a 
higher schedular evaluation is not for assignment.

B.  Left Femur

Impairment of the femur is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  A 10 percent rating is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is warranted for malunion of 
the femur with moderate knee or hip disability, while a 30 
percent rating is warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating is 
warranted if there had been a fracture of the surgical neck 
of the femur with a false joint, or if there has been a 
fracture of the shaft or anatomical neck of the femur with 
non-union, but without loose motion, for which weight bearing 
is preserved with the aid of a brace.  An 80 percent rating 
is warranted when there has been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).

While the recent VA general medical examiner concluded that 
the veteran's service-connected left thigh disability was, in 
part, productive of moderate to severe impairment, the 
objective evidence does not support that level of disability.  
The VA orthopedic examiner, whose opinion carries greater 
weight in cases of musculoskeletal disability, did not report 
such level of impairment.  The scars on the veteran's left 
thigh are well healed, and the femur is in excellent 
alignment with no evidence of malunion or nonunion at the 
break site.  Moreover, there is no crepitus in the knee and 
the patellar ligaments appear normal.  The veteran does, 
however, complain of associated stiffness in his left knee, 
and the most recent orthopedic examiner reported fibrous 
ankylosis in that knee, albeit mild in nature.  Moreover, the 
veteran's range of left knee motion, from 0 degrees of 
extension to 120 degrees of flexion, is only slightly less 
than predicted.  38 C.F.R. § 4.71.  Finally, there is 
evidence of very slight (1/2 inch) atrophy in the left thigh 
compared to the right.  In light of the Court's holding in 
DeLuca, the Board is of the opinion that, because several 
such slight manifestations are present, those slight 
manifestations more nearly approximate the criteria for a 10 
percent rating for slight disability associated with the 
residuals of the fractured left femur.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  
Potentially applicable in rating the veteran's service-
connected left thigh disability are 38 C.F.R. §§  4.71a, 
Diagnostic Codes 5250 to 5254; however, there is no evidence 
that the veteran has the requisite ankylosis of the hip, 
limitation of motion of the thigh, or a flail hip joint.  
Also potentially applicable are 38 C.F.R. §§  4.71a, 
Diagnostic Codes 5256 to 5262 and 5275.  However, the veteran 
does not demonstrate favorable or unfavorable ankylosis of 
the knee within the parameters specified, nor does he 
demonstrate recurrent subluxation or lateral instability; 
dislocation of the semilunar cartilage; compensable 
limitation of left knee motion; or shortening of the left 
lower extremity.  The Diagnostic Code under which the veteran 
is evaluated does not evaluate disability solely based on 
limitation of motion.  Therefore, a separate evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for osteoarthritis, 
is not available.  Finally, the veteran's service-connected 
residuals of a fractured left femur do not demonstrate other 
elements noted in DeLuca, such as lack of normal endurance, 
flare-ups, excess fatigability, or incoordination.  
Consequently, a higher schedular evaluation is not for 
assignment.

C.  Nose

The RO has rated the veteran's residuals of a fractured nose 
under 38 C.F.R. § 4.71a, Diagnostic Code 6502.  Initially, 
the Board notes that recent changes have amended the rating 
criteria for deviation of the nasal septum.  The revised 
rating criteria requires that a 10 percent evaluation will be 
assigned where there is 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502 (effective October 7, 1996) where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (although the amended criteria, if 
more favorable, may not be applied prior to the effective 
date, 38 U.S.C.A. § 5110)).  Accordingly, the veteran's 
residuals of a fractured nose are evaluated under both the 
old and revised versions of 38 C.F.R. § 4.97.

Also potentially applicable in rating the residuals of a 
fractured nose is 38 C.F.R. § 4.97, Diagnostic Code 6504 
(1999, 1996).  A 10 percent rating is warranted for scarring 
or a loss of part of the nose, manifested by loss of part of 
one ala, or other disfigurement.  A 30 percent rating is 
warranted if both nasal passages are exposed.  Id.  

In regard to scarring, a noncompensable rating is warranted 
for scars of the head, face, or neck which are slightly 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 
percent rating is warranted for moderate disfigurement.  A 30 
percent rating is warranted for severe disfigurement, 
especially if it produces a marked and unsightly deformity of 
the lids, lips, or auricles.  A 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  When in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be raised to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The service medical records show that in June 1953, the 
veteran was involved in an automobile accident and that he 
sustained a compound, comminuted fracture of the nose without 
nerve involvement.  The fracture was surgically reduced on 
two occasions in service.

The report of the April 1994 VA examination shows that the 
veteran has intermittent sinusitis but no difficulties with 
his airways.  Although there is reportedly some deformity of 
his nose, there is no evidence that it is compatible with 
obvious disfigurement, such as loss of part of one ala, or 
that it is more than slightly disfiguring.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
compensable evaluation, under either the old or the new 
criteria, and neither criteria is more favorable to the 
veteran than the other in this case.

D.  Malaria

Unlike the foregoing increased rating issues, the issue of 
entitlement to a compensable evaluation for malaria involves 
an initial rating award, i.e. in August 1994, the RO granted 
entitlement to service connection for malaria and assigned a 
noncompensable rating, effective in September 1992.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Prior to August 30, 1996, malaria was evaluated as 10 percent 
disabling if recently active with one relapse in the past 
year, or, if an old case, with moderate disability.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1996).  A 30 percent 
evaluation was warranted where malaria was recently been 
active with 2 relapses in the last 6 months, or for old 
cases, where anemia was present.

As of August 30, 1996, the criteria under Diagnostic Code 
6304 changed.  The criteria now provide that a 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated as residuals such as liver or spleen damage 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1999).

Although the RO notes that the veteran was diagnosed with 
malaria in 1952, there is no evidence, dated since that time, 
of any recurrence or of any residual disability.  No liver or 
spleen damage or anemia was noted on VA examination.  
Moreover, the veteran himself does not allege that he 
incurred any liver or spleen damage.  Accordingly, a 
compensable rating is not warranted under either the old or 
the new criteria, and neither criteria is more favorable to 
the veteran than the other in this case.  Moreover, there is 
no basis for "staged ratings" noted in Fenderson.

E.  Extraschedular Rating

The Board has considered the possibility of referring the 
increased rating issues to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the residuals of fractures of the 
left tibia and left fibula with left ankle dislocation; the 
residuals of a fractured left femur; malaria; or for the 
residuals of a fractured nose.  However, the evidence does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Notably, there 
is no documentation of work missed by the veteran or of 
termination from employment due to any of his service-
connected disabilities.  Moreover, there is no evidence that 
he has required frequent hospitalization for any of those 
disabilities.  In essence, the record shows that the 
manifestations of each of those disabilities are contemplated 
by the current evaluations.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.

III.  Duty to Assist

In arriving at these decisions, the Board notes the veteran 
failed to appear for hearings or video conferences scheduled 
for January 1997, September 1998, and June 2000.  He also 
failed to report for VA examinations scheduled for March 1998 
and June 2000.  Other than the notice of the January 1997 
hearing (which was returned by the post office), there is no 
evidence that the veteran failed to receive notice of the 
hearings or examinations.  Rather, the evidence suggests that 
such notices were sent to the veteran's last address of 
record.  In this regard, it is well-established that in the 
absence of clear evidence to the contrary, government 
officials are presumed to carry out their official duties, 
such as mailing notices of hearings/examinations.  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-309 (1992).  

While VA does have a duty to assist the veteran in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  The Board 
wishes to emphasize that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Despite his failures to report for the scheduled hearings, 
the veteran has not submitted evidence of good cause as to 
why he failed to so report, nor has he submitted evidence as 
to why he could not submit a timely request to reschedule the 
hearings in question.  Accordingly, the case has been 
processed as if the hearing request had been withdrawn.  
38 C.F.R. § 20.702.  

As to the veteran's failure to report for the scheduled 
examinations, the record is also negative for any evidence of 
good cause for such failure.  There is enough evidence on 
file, however, to determine whether entitlement to the 
claimed benefits is warranted.  Indeed, the veteran has not 
cited any outstanding evidence which could be obtained to 
support any of his claims.  Accordingly, there is no basis to 
request a further examination, and the Board finds that it is 
able to make the foregoing determinations based on the 
evidence of record.  38 C.F.R. §§ 3.655.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to a 30 percent rating for the residuals of 
fractures of the left tibia and left fibula with left ankle 
dislocation is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a 10 percent rating for the residuals of a 
fractured left femur is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a compensable rating for the residuals of a 
fractured nose is denied.

Entitlement to a compensable rating for malaria is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

